Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 15, 2013

                                    No. 04-13-00195-CR

                                   Mattie Leora BROWN,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 361734
                          Honorable Jason Wolff, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on May 15, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk